United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
HONOLULU VETERANS MEDICAL CENTER,
Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1217
Issued: May 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 29, 2018 appellant filed a timely appeal from a December 21, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on
appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first
time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty.
FACTUAL HISTORY
On June 20, 2017 appellant, then a 53-year-old health system specialist, filed an
occupational disease claim (Form CA-2) alleging that she sustained an emotional condition due to
working in a hostile environment. She alleged: that her coworkers harassed, tormented, and
bullied her; that she had to go through mediation sessions; and that management did not care.
Appellant first became aware of her claimed condition and its relationship to her federal
employment on August 24, 2016. She did not stop work. No evidence was received with the
claim.
In a development letter dated August 18, 2017, OWCP informed appellant that the medical
and factual evidence submitted was insufficient to support her claim and advised her of the type
of evidence needed. It asked her to provide a medical opinion from an attending psychiatrist or
clinical psychologist with a detailed description of findings and symptoms, results of all
psychological testing, diagnosis and clinical course of treatment followed, and a physician’s
opinion supported by a medical explanation regarding the cause of her emotional condition.
OWCP afforded appellant 30 days to submit the necessary evidence.
By separate letter dated August 18, 2017, OWCP requested that the employing
establishment provide additional information concerning appellant’s claim.
In a September 9, 2017 statement, appellant alleged that she had been forced to work in a
hostile work environment for the past two years. She noted that management was aware that she
sought mental health services in March 2016 and was aware of the hostile work environment later
in August 2016. Appellant alleged that management did not care that her vertigo episodes were
triggered by work stress or that she worked in a hostile environment as she did an outstanding job
on her joint commission inspections. She noted that she had filed a grievance in August 2016 due
to the hostile work environment.
With regard to the hostile work environment, appellant indicated that “A,” the team leader,
often gossiped about her.3 In April 2015, the team leader started to have a grudge against her,
when she was going through a situation with her husband which overflowed into the work
environment. Appellant alleged that the team leader told both her and Coworker “B” that they
should be careful as her husband thought that they were introducing her to men. She alleged that
her office was moved for safety reasons concerning the team leader’s husband.
Appellant alleged that she suffered stress and hostility from her coworkers. She explained
that she had notified leadership in August 2016 that her coworkers had formed an alliance against
her and were behaving unprofessionally towards her. Appellant alleged that her coworkers
demeaned her work and assignments at mediation sessions, isolated her from work conversations,
3

Appellant only included the first names of individuals in her statement.

2

were unprofessional, lied to her face and attacked her with harsh words, sabotaged her work,
demeaned her work ethic, and made big deals about her old mistakes. She also alleged that, during
this time, her work processes had changed and she was given a lot of extra work with short
deadlines.
Appellant alleged that the team leader tried to sabotage her work in June 2017 when she
gave her a file to work on one day before a presentation and had purposely left a nurse
practitioner’s name off the monthly renewal listing, the “go to” list for providers. She alleged that
the team leader had deleted the nurse practitioner’s name on the monthly renewal listing to try and
cover for “I,” a coworker, not realizing that it could be traced. Appellant alleged that management
downplayed the incident because it was the team leader.
Appellant indicated that the employing establishment held approximately six mediation
sessions, which started in September 2016, to address interpersonal conflicts affecting work. She
alleged that the mediation sessions made matters worse with her coworkers.
Appellant made several allegations related to an increase in workload. She alleged that her
workload changed and was heavier from August 8, 2017 when the team leader went on a twomonth leave. Appellant noted that she had intentionally left work unfinished which she had to
complete because of the “time sensitiveness” nature of the tasks. She indicated that this stress,
along with the hostility, affected her mental and physical health. Appellant indicated that she
taught herself some of the GS-11 tasks, which were out of scope of her duties and on other GS-11
tasks she received assistance from Human Resources and other medical staff coordinators from
other states. She alleged that the team leader would not teach her some medical staff coordinator
tasks. During this time frame, appellant indicated that an inspection occurred and that she was
also training a new employee, B.R. She indicated that she taught B.R. several tasks, such as
confirm and scan in peer references, employment histories, verify information for the provider,
etc. Appellant alleged that she came to work before and stayed after her normal work hours to
keep the department flowing smoothly.
Appellant alleged that, while she received the highest monetary award with her
December 2015 performance evaluation, she did not receive the team leader’s pay although she
had done much of her work. She also felt that her December 2015 performance evaluation should
have been rated higher as she had run the office (a GS-11) position while the team leader was out.
Appellant indicated that she had filed a grievance from the December 2015 performance
evaluation.
Appellant submitted numerous progress notes from registered nurses and licensed practical
nurses from the employing establishment for the period April to June 2017 and March 28, 2017
reports from the Women Health Clinic.
In an April 18, 2017 progress note, Amy Winebarger, a licensed clinical social worker,
diagnosed anxiety disorder.
In psychotherapy progress notes dated April 27 and May 17, 2017, Una Starr, a licensed
mental health counselor, diagnosed appellant with adjustment disorder. Dr. George Rhoades, a

3

clinical psychologist, cosigned an undated progress notes summary, which did not contain a
medical diagnosis.
In an August 30, 2017 letter, Dr. Mary L. Li, a Board-certified internist, noted that
appellant had shared with her the last year of her work experiences and that she had increased
stress from her working relationships with her coworkers. She also noted that they had discussed
her stress affecting her mental health. Dr. Li further noted that appellant was seen on August 22,
2017 for vertigo. She recommended that appellant continue counseling.
By decision dated December 21, 2017, OWCP denied appellant’s claim for an emotional
condition. It found that she had not established any compensable employment factors.4 OWCP
also found that the evidence of record did not contain a medical diagnosis in connection with the
claimed incidents. Thus, it concluded that appellant had not sustained an injury as defined under
FECA.
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, a claimant must submit:
(1) factual evidence identifying employment factors or incidents alleged to have caused or
contributed to his or her condition; (2) medical evidence establishing that he or she has an
emotional or psychiatric disorder; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.5
A prima facie emotional condition claim cannot be established without first submitting evidence
of a diagnosed medical condition.6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.7 There are situations where an injury or an illness
has some connection with the employment but, nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his regular or specially assigned duties or to a requirement imposed by the employment,
the disability comes within the coverage of FECA.8 On the other hand, the disability is not covered
OWCP identified 52 allegations from appellant’s September 9, 2017 statement. Allegations were made in
relations to appellant’s leadership team, stress/hostility in the workplace, retaliation, acts of sabotage, unfair treatment
and hostility, incidents pertaining to Coworker “A’s” husband, mediation sessions, increase in workload, performance
evaluation, and grievance filing/EEO complaint. OWCP found that appellant had not provided a factual basis to
support her claim as most of her allegations were vague and general without supporting evidence or specific examples.
It further found that many of the statements provided had no probative value as they were general in nature or
considered hearsay.
4

5

See S.K., Docket No. 18-1648 (issued March 14, 2019); M.C., Docket No. 14-1456 (issued December 24, 2014);
Debbie J. Hobbs, 43 ECAB 135 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990).
6

S.C., Docket No. 16-0293 (issued May 10, 2016); M.M., Docket No. 09-1347 (issued December 18, 2009);
A.C., Docket No. 08-1453 (issued November 18, 2008) (finding that as there was no medical evidence diagnosing an
emotional condition, appellant failed to establish a prima facie claim).
7

See S.K., supra note 5; L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB 622 (2006).

8

See S.K., supra note 5; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

4

where it results from such factors as an employee’s fear of a reduction-in-force or his or her
frustration from not being permitted to work in a particular environment or to hold a particular
position.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty.
The Board has explained that without a medical diagnosis, an employee has not presented
prima facie evidence of an emotional condition.10
With regards to her emotional condition claim, the Board notes that both Ms. Winebarger,
a licensed clinical social worker, and Ms. Starr, a licensed mental health counselor, had diagnosed
appellant with adjustment disorder. However, social workers and mental health counselors are not
considered physicians as defined under FECA. Therefore, their opinions are of no probative
medical value.11
While Dr. Rhoades cosigned a summary of progress notes from Ms. Starr, this summary
did not provide any medical diagnoses. A report from a medical professional cosigned by a
physician may be considered to be probative medical evidence.12 However, Dr. Rhoades did not
cosign any of the psychotherapy notes from Ms. Starr and the nature and content of his summary
report makes it clear that he had not interviewed, examined, evaluated nor tested appellant, but
merely cosigned a completed letter after the fact. This fact diminishes the probative value of the
report.13
Additionally, while Dr. Li mentioned that appellant had reported work-related stress, and
vertigo14 she did not provide a firm diagnosis. The Board accordingly finds that, as appellant has
submitted no medical evidence diagnosing an emotional condition, she has failed to establish the
first element of her emotional condition claim.15 Without a medical diagnosis, appellant has not

9

See S.K., supra note 5; Gregorio E. Conde, 52 ECAB 410 (2001).

10

Supra note 6.

11
See R.W., Docket No. 17-1542 (issued February 1, 2018); S.S., Docket No. 13-1919 (issued May 16, 2014); see
also R.E., Docket No. 16-0615 (issued October 3, 2016); L.C., Docket No. 08-2271 (issued August 6, 2009); 5 U.S.C.
§ 8101(2) provides as follows: physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.
12
See generally E.S., Docket No. 17-1598 (issued November 8, 2018); Melvin Marie Williams, Docket No. 011868 (issued May 6, 2002).
13

See Richelle J. Drum, Docket No. 99-2355 (issued December 13, 2000).

14

Douglas M. Corbin, Docket No. 04-0833 (issued June 22, 2004); Norma M. Tabani, 98-1822 (issued March 22,
2000) (vertigo noted as a symptom).
15

Supra note 6.

5

presented prima facie evidence of an emotional condition. Due to this deficiency, the Board will
affirm the denial of her claim.16
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the December 21, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 3, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

Id.

6

